OPINION
BELCHER, Judge.
The conviction is for robbery by assault with two prior convictions for non-capital felonies alleged for enhancement; the punishment, life.
The appellant did not comply with Sec. 9 of Art. 40.09, Vernon’s Ann.C.C.P., in that he did not file a brief in the trial court setting forth the grounds of error of which he desires to complain on appeal. Hill v. State, Tex.Cr.App., 403 S.W.2d 797; Yarbrough v. State, Tex.Cr.App., 408 S.W.2d 230; Melick v. State, Tex.Cr.App., 409 S.W.2d 412; Dewitt v. State, Tex.Cr.App., 409 S.W.2d 852; Ochoa v. State, Tex.Cr.App., 424 S.W.2d 642.
The docket sheet recites the following:
“Defendant appeared in person with his attorney of choice, S. John Odom, and state appeared by James C. Brough, Assit. District Attorney, Harris County, Texas, for arguments on briefs on appeal. Attorney S. John Odom advised Court that he had intentionally and purposefully omitted the filing of brief for defendant. The defendant being so advised persisted *813in advising court that atty. S. John Odom was still his attorney of choice on appeal.”
Nothing appears in the record which we should consider under the provisions of Section 13 of Art. 40.09, supra.
The judgment is affirmed.